— In a personal injury action, defendant appeals from an order of the Supreme Court, Kings County, entered December 20, 1979, which granted plaintiff’s motion to compel defendant to accept service of a summons and complaint in a Supreme Court action. Order reversed, on the law, without costs or disbursements, and motion denied. While it is clear that defendant should be estopped from claiming that the Civil Court action should be dismissed due to lack of personal jurisdiction, nevertheless, plaintiff failed to establish that the acts of defendant, through its insurance carrier, should estop it from claiming that the Civil Court action was not transferred to the Supreme Court. Hopkins, J.P., Titone, Rabin and Hargett, JJ., concur.